Order unanimously affirmed, with costs. Memorandum: The unconstitutionality of CPLR 5222 is not properly presented for review since it does not appear from the record that this objection was raised at Special Term, and there has been no notice to the Attorney-General (CPLR 1012, subd [b]; Executive Law, § 71; see Blue Giant Equip. Corp. v Tec-Ser, Inc., 92 AD2d 630, 631; Matter of Tonya Louise M., 91 AD2d 868, 869). (Appeal from order of Supreme Court, Erie County, Joslin, J. — summary judgment.) Present — Dillon, P. J., Doerr, Denman, O’Donnell and Schnepp, JJ.